DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-18 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. US 20190132764 A1, hereinafter Nam, with priority US Provisional application# 62/579,096 filed on 2017-10-30, hereinafter Nam’096 in view of Xie et al. .
Regarding claim 1, Nam teaches a method for contention-based random access (Nam: [0007-0011 & 0052] and Fig. 4 120 UE), comprising:
sending, by a terminal device, a first preamble to a network device on a first uplink carrier or a second uplink carrier (Nam: para. [0008-0009] transmitting a random access (RA) preamble on a first component carrier (CC) of a plurality of CCs including at least one uplink (UL) CC and at least one supplemental uplink (SUL) CC and receiving a response to the RA preamble. Para. [0068 & 0082] and FIG. 8, enable RACH procedures in systems that allow a RACH transmission on either a (primary) UL CC or an SUL CC; Nam’096: para. [0066 & 0075]), 
receiving, by the terminal device, a media access control (MAC) protocol data unit (PDU) sent by the network device, wherein the MAC PDU comprises a first MAC random access response (RAR) corresponding to the first preamble (Nam: para. [0074-0076] an eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] MAC PDU (of the PDSCH) includes multiple MAC RARs, one for each UE. A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader; Nam’096: para. [0072-0073]),
wherein a random access radio network temporary identifier (RA-RNTI) corresponding to a physical random access channel (PRACH) resource on the first uplink carrier (Nam: para. [0087] PRACH for the UL CC and Fig. 9 904 UL resources; Nam’096: para. [0075]) has no intersection with an RA-RNTI corresponding to a PRACH resource on the second uplink carrier (Nam: para. [0068-0074] Fig. 9 910 SUL resources. Para. [0085-0092 & 0082] different and disjoint sets of RA-RNTI can be used to indicate an UL CC and an SUL CC; Nam’096: para. [0067 & 0077-0078] and Fig. 9).
It is noted that Nam or Nam’096 does not explicitly disclose: wherein a frequency point of the first uplink carrier is different from a frequency point of the second uplink carrier.
However, Xie from the same or similar fields of endeavor teaches the use of: wherein a frequency point of the first uplink carrier is different from a frequency point of the second uplink carrier (Xie: para. [0067-0068 & 0045] these random access resources may be allocated to an uplink carrier on a frequency band whose frequency is 3.5 GHz and an uplink carrier of a frequency band whose frequency is 1.8 GHz). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Xie in the method of Nam. One of ordinary skill in the art would be motivated to do so for an uplink carrier of the NR system may be additionally deployed on an uplink frequency band of the LTE system, namely, the uplink frequency band whose frequency is 1.8 GHz, so as to enhance the coverage area of the terminal device in the NR system in the uplink direction (Xie: para. [0004]).

Regarding claim 2, Nam and Xie teach the method of claim 1, wherein the MAC PDU comprises indication information for indicating that the first MAC RAR is an RAR corresponding to the first preamble sent on the first uplink carrier, or indication information for indicating that the first MAC RAR is an RAR corresponding to the first (Nam: para. [0082] RA preamble can be transmitted either on an UL CC or on an SUL CC, but the RAR is always transmitted on the same DL CC. To avoid ambiguity in RAR, PRACH resources may be identified by a frequency index, a time index, RAPID (same as LTE), and an UL carrier (UL or SUL) index. Para. [0083] when a BI subheader is present in the MAC header of a RAR MAC PDU, it may be beneficial to designate the carrier (UL or SUL) for which the backoff indicator is effective. In some cases, this can be done by adding a carrier indicator field in a BI subheader; Nam’096: para. [0074-0075]).

Regarding claim 3, Nam and Xie teach the method of claim 2, wherein the MAC PDU comprises a MAC header carrying the indication information (Nam: para. [0077] MAC PDU includes a MAC header 1002 of Fig. 10. The MAC header may include a plurality of RAR subheaders and a backoff indicator (BI) subheader 1030. The BI subheader may include an extension (E) field 1034, a type (T) field 1036, two reserved (R) fields 1038 and 1039, and a BI field 1032 of four bits, for example; Nam’096: Fig. 10 and para. [0074-0076]).

Regarding claim 4, Nam and Xie teach the method of claim 3, wherein the MAC header comprises a backoff indicator (BI) subheader carrying the indication information (Nam: para. [0083] when a BI subheader is present in the MAC header of a RAR MAC PDU, it may be beneficial to designate the carrier (UL or SUL) for which the backoff indicator is effective. In some cases, this can be done by adding a carrier indicator field in a BI subheader; Nam’096: Fig. 10 and para. [0074-0076]).

Regarding claim 5, Nam a network device (Nam: [0007-0011 & 0052] and Fig. 4 110 BS), comprising:
a transceiver (Nam: Fig. 4 antennas 434 of BS 110 and para. [0052 & 0054]; Nam’096: para. [0050 & 0052]), configured to receive a first preamble sent by a terminal device on a first uplink carrier or a second uplink carrier (Nam: para. [0008-0009] transmitting a random access (RA) preamble on a first component carrier (CC) of a plurality of CCs including at least one uplink (UL) CC and at least one supplemental uplink (SUL) CC and receiving a response to the RA preamble. Para. [0068 & 0082] and FIG. 8, enable RACH procedures in systems that allow a RACH transmission on either a (primary) UL CC or an SUL CC; Nam’096: para. [0066 & 0075]), 
to send a media access control (MAC) protocol data unit (PDU) to the terminal device, wherein the MAC PDU comprises a first MAC random access response (RAR) corresponding to the first preamble (Nam: para. [0074-0076] an eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] MAC PDU (of the PDSCH) includes multiple MAC RARs, one for each UE. A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader; Nam’096: para. [0072-0073]),
(Nam: para. [0087] PRACH for the UL CC and Fig. 9 904 UL resources; Nam’096: para. [0075]) no intersection with an RA-RNTI corresponding to a PRACH resource on the second uplink carrier (Nam: para. [0068-0074] Fig. 9 910 SUL resources. Para. [0085-0092 & 0082] different and disjoint sets of RA-RNTI can be used to indicate an UL CC and an SUL CC; Nam’096: para. [0067 & 0077-0078] and Fig. 9).
It is noted that Nam or Nam’096 does not explicitly disclose: wherein a frequency point of the first uplink carrier is different from a frequency point of the second uplink carrier.
However, Xie from the same or similar fields of endeavor teaches the use of: wherein a frequency point of the first uplink carrier is different from a frequency point of the second uplink carrier (Xie: para. [0067-0068 & 0045] these random access resources may be allocated to an uplink carrier on a frequency band whose frequency is 3.5 GHz and an uplink carrier of a frequency band whose frequency is 1.8 GHz). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Xie in the method of Nam. One of ordinary skill in the art would be motivated to do so for an uplink carrier of the NR system may be additionally deployed on an uplink frequency band of the LTE system, namely, the uplink frequency band whose frequency is 1.8 GHz, so as to enhance the coverage area of the terminal device in the NR system in the uplink direction (Xie: para. [0004]).

Regarding claim 6, Nam and Xie teach the network device of claim 5, wherein an index number of a preamble transmittable on the first uplink carrier and an index number of a preamble transmittable on the second uplink carrier have no intersection (Nam: Para. [0085-0092 & 0082] different and disjoint sets of RA-RNTI can be used to indicate an UL CC and an SUL CC; Nam’096: para. [0077-0078]).

Regarding claim 7, Nam and Xie teach the network device of claim 6, wherein the index number of the preamble transmittable on the first uplink carrier and the index number of the preamble transmittable on the second uplink carrier (Nam: Para. [0085-0092 & 0082] different and disjoint sets of RA-RNTI can be used to indicate an UL CC and an SUL CC; Nam’096: para. [0077-0078]) are configured in a system broadcast (Nam: [0074] eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. The CRC of the PDCCH scheduling the PDSCH carrying the RAR is scrambled by a random access radio network temporary identifier (RA-RNTI), which unambiguously identifies which time-frequency resource was utilized by the UE to transmit the random access preamble, and para. [0070] UE initial access may be based on RACH configuration for an SUL carrier. The RACH configuration for the SUL carrier may be broadcast; Nam’096: para. [0068 & 0072]).

Regarding claims 8-13, Nam a terminal device (Nam: [0007-0011 & 0052] and Fig. 4 120 UE), comprising: a transceiver (Nam: Fig. 4 antennas 452 of UE 120 and para. [0052 & 0055]; Nam’096: para. [0050 & 0053]) and Nam and Xie disclose all the 

Regarding claim 14, Nam and Xie teach the terminal device of claim 12, wherein the MAC header comprises a random access preamble identifier (RAPID) subheader carrying the indication information (Nam: para. [0093] carrier indication may be provided by MAC PDU subheaders. For example, a MAC PDU subheader associated with a MAC RAR may contain carrier identifier field, as well as a RAPID (Random Access Preamble ID); Nam’096: para. [0073-0074 & 0078]).

Regarding claim 15, Nam and Xie teach the terminal device of claim 14, wherein the MAC header comprises a backoff indicator (BI) subheader (Nam: para. [0083 & 0077] when a BI subheader is present in the MAC header of a RAR MAC PDU, it may be beneficial to designate the carrier (UL or SUL) for which the backoff indicator is effective. In some cases, this can be done by adding a carrier indicator field in a BI subheader; Nam’096: Fig. 10 and para. [0074-0076]).

Regarding claim 16, Nam and Xie teach the terminal device of claim 15, wherein the BI subheader comprises a first BI and/or a second BI; the first BI is used for indicating waiting time before the terminal device re-sends a preamble on the first uplink carrier, and the second BI is used for indicating waiting time before the terminal device re-sends a preamble on the second uplink carrier (Nam: para. [0083] provide for disambiguation for a backoff indicator (BI). The load conditions on UL and SUL can be different, for example, one of them can be overloaded while the other is lightly loaded. Therefore, when a BI subheader is present in the MAC header of a RAR MAC PDU, it may be beneficial to designate the carrier (UL or SUL) for which the backoff indicator is effective. In some cases, this can be done by adding a carrier indicator field in a BI subheader. A reserved field in the current BI subheader can be used for the carrier indicator field in a BI subheader. Para. [0077] The BI field indicates an overload condition in the cell and re-sets backoff time for contention resolution when received by a UE performing a contention-based RA procedure; Nam’096: para. [0074-0076]).

Regarding claim 17, Nam and Xie teach the terminal device of claim 11, wherein the MAC PDU comprises the first MAC RAR carrying the indication information (Nam: para. [0074-0076 & 0093-0095] an eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] MAC PDU (of the PDSCH) includes multiple MAC RARs, one for each UE. A MAC RAR for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader; Nam’096: para. [0072-0073]).

Regarding claim 18, Nam and Xie teach the terminal device of claim 11, wherein the terminal device further comprises a processor, configured to: determine whether the first MAC RAR is a MAC RAR of the terminal device according to the indication information; and perform a random access according to the first MAC RAR when the first MAC RAR is the MAC RAR of the terminal device (Nam: para. [0074-0077] an eNB may generate a random access response (RAR) as a response to the random access (RA) preamble transmitted by a UE. Para. [0076] MAC PDU (of the PDSCH) includes multiple MAC RARs, one for each UE. A MAC RAR 1000 of Fig. 10 for each UE is identified by a Random Access Preamble Identifier (RAPID) of the RA preamble used by the UE in the associated MAC PDU subheader. Para. [0077] BI field indicates an overload condition in the cell and re-sets backoff time for contention resolution when received by a UE performing a contention-based RA procedure; Nam’096: para. [0072-0075]).

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/07/2021, with respect to Claim Objection have been fully considered and are persuasive.  The Claim Objection of claims 6-7 and 9-10 has been withdrawn. 

Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. With regard to applicant’s remark for claim 1 (pages 6-8), applicant submits
Applicant respectfully submits that the combination of Nam and Xie fails to disclose or suggest all of the features of claims 1 and 8. More particularly, for example, the combination of Nam and Xie fails to disclose or suggest “wherein a random access radio network temporary identifier (RA-RNTD) corresponding to a physical random access channel (PRACH) resource on the first uplink carrier has no intersection with an RA-RNTI corresponding to a PRACH resource on the second uplink carrier’ as recited in claim 1. (Emphasis added.) (page 6)
…
In the foregoing paragraphs, Xie only discloses that “random access resources may be included on an uplink carrier on an NR-dedicated frequency band and an uplink carrier on a frequency band on which NR and LTE coexist.” Xie only discloses that its random access resources may be allocated to an uplink carrier on a frequency band 3.5 GHz and 1.8 GHz. Xie is nevertheless silent on the problem caused by RA-RNTI intersecting, nor does Xie possibly disclose any solution thereto. Therefore, Xie fails to disclose or suggest “wherein a random access radio network temporary identifier (RA-RNTI) corresponding to a physical random access channel (PRACH) resource on the first uplink carrier has no 

However, Nam in para. [0085-0092 & 0082] and Fig. 9 teaches different and disjoint sets of RA-RNTI can be used to indicate an UL CC (corresponds to first uplink carrier) and an SUL CC (corresponds to second uplink carrier). Therefore, Nam teaches claimed limitation “wherein a random access radio network temporary identifier (RA-RNTI) corresponding to a physical random access channel (PRACH) resource on the first uplink carrier has no intersection with an RA-RNTI corresponding to a PRACH resource on the second uplink carrier”, and thus rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892: 
Agiwal et al. US20180359784A1 in para. [0302 & 0264] teaches random access preamble can be transmitted on frequency F1 and RAR can be received on frequency F2. In this case information about the carrier on which random access preamble is transmitted can also be included in RA-RNTI computation. For example, serving cell can configure a supplementary uplink (SUL) frequency called Fy. The uplink frequency of serving cell is called Fx. Serving cell configures PRACH resources on frequency Fy and Fx. Based on certain criteria UE selects PRACH resource on either frequency Fy or frequency Fx for random access preamble transmission.

Abedini et al. US 20190110314 A1 in para. [0086] teaches the RA-RNTI calculation may include at least an uplink index in a cell configured with supplemental uplink (SUL). For example, in a cell configured with an SUL, UEs 115 may perform RACH procedures on either uplink carrier (e.g., UL and SUL). As a result, it may be necessary to include an uplink index in the calculation of the RA-RNTI calculation.

Huang et al. US 20200221508 A1 in para. 0412 teaches an initial access uplink bandwidth part, a supplementary uplink access bandwidth (supplementary uplink, SUL), a component carrier, an uplink bandwidth part (UL BWP), or an activated uplink bandwidth part (activated UL BWP), or may be all quasi co-located (QCL) subcarrier spacings used for an uplink transmission signal.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468